Citation Nr: 9932775	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for epididymitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from August 20, 1976, 
to November 19, 1976; and from August 3, 1979, to September 
6, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for epididymitis.  The veteran filed a Notice of 
Disagreement (NOD) and perfected his appeal in February 1997.  
In his VA Form 9, he requested a hearing before a hearing 
officer at the RO.  He testified at such hearing in June 1997 
and, in a January 1998 Supplemental Statement of the Case 
(SSOC), the hearing officer continued the denial.  

In February 1998, the veteran's representative submitted, to 
the RO, a handwritten letter from the veteran which indicated 
that he wished to testify at a personal hearing before a 
Member of the Board.  In a June 1998 letter, the RO requested 
that the veteran submit additional information pertinent to 
his claims, and also asked that he complete an enclosed blank 
copy of VA Form 21-4138 (Statement in Support of Claim), to 
specify whether he wished a personal hearing before a Member 
of the Board at the Philadelphia RO, or in Washington, DC.  
The veteran completed and returned the VA Form 21-4138 in 
July 1998, submitting therein a substantial amount of 
additional information and contentions regarding his claim.  
He did not include a response to the question as to his 
preferred location for a Board hearing, if any.  Since that 
time, he has submitted additional correspondence and evidence 
to the RO, but has not expressed any further interest in a 
hearing before a Member of the Board.  In addition, in the 
October 1999 Appellant's Brief, the veteran's representative 
did not request that the veteran be scheduled for a hearing.  
Therefore, the Board concludes that the veteran no longer 
wishes to testify before a Member of the Board; and the Board 
properly has jurisdiction to address the issue of entitlement 
to an increased rating for epididymitis at this time.  


In a May 1997 rating decision, the RO continued the denial of 
an increased rating for epididymitis; denied service 
connection for pancreatitis and prostatitis; and found that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a back disorder.  The RO 
issued an SSOC on the issue of entitlement to an increased 
rating for epididymitis.  The veteran then filed an NOD 
pertaining to the service connection claims, and the RO 
provided him a Statement of the Case (SOC) on those issues in 
June 1998.  However, it does not appear that the veteran has 
perfected his appeal with respect to those claims, and the 
issues have not been certified for appellate review.  They 
will not be addressed in this decision.  

In an April 1999 rating decision, the RO denied service 
connection for a voiding dysfunction and a skin disorder; and 
denied entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  
The veteran filed an NOD in October 1999 pertaining to the 
TDIU issue; however, the RO has not yet issued an SOC in that 
regard.  Therefore none of these issues is properly developed 
for appellate review at this time.  They will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The medical evidence does not show that the veteran's 
epididymitis involves recurrent symptomatic infection 
requiring drainage or frequent hospitalization, or continuous 
intensive management.  





CONCLUSION OF LAW

The criteria for an increased rating for epididymitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic 
Code 7525 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A discharge summary from the Wilkes-Barre, Pennsylvania, VA 
Medical Center (VAMC) indicates that the veteran was 
hospitalized at that facility from August 25, 1995, to 
September 6, 1995.  He presented with an episode of severe 
left upper quadrant pain.  His past medical history included 
chronic, relapsing pancreatitis secondary to alcohol abuse; 
right epididymitis, and chronic low back pain.  Physical 
examination was significant for left upper abdominal pain on 
palpation and pressure.  There was rebound tenderness with 
mild diffuse left upper quadrant guarding.  The testis was 
red and tender on palpation, especially near the right 
epididymis.  There was no redness in the scrotal area.  X-
rays of the abdomen showed no sign of obstruction or free 
air.  An ultrasound of the abdomen revealed a small amount of 
fluid adjacent to the pancreas.  A urine culture showed no 
growth, and a blood culture was negative.  A urology 
consultation recommended analgesic treatment for the right 
epididymitis.  He was discharged in stable condition.  The 
discharge diagnoses were:  acute exacerbation of 
pancreatitis; chronic pancreatitis secondary to alcohol 
abuse; pain medication dependency; and right epididymitis.  

A discharge summary from the Wilkes-Barre VAMC indicates that 
the veteran was hospitalized at that facility from November 
11, 1995, to November 17, 1995.  He presented with complaints 
of left upper quadrant pain radiating to his back and lower 
abdomen.  He also reported two episodes of vomiting prior to 
admission.  His past medical history included chronic, 
relapsing pancreatitis secondary to alcohol abuse, and a 
history of chronic epididymitis which had been treated with a 
local nerve block two weeks before his admission.  Physical 
examination revealed mild distention and generalized 
tenderness of the abdomen.  An ultrasound of the abdomen did 
not show a dilated pancreatic duct; however, there was a 
small amount of fluid around the liver which was consistent 
with resolving, mild pancreatitis.  Surgery was not 
recommended, so he was treated medically.  He was discharged 
in stable condition.  The discharge diagnoses included:  
recurrent pancreatitis; prescription drug dependence; chronic 
epididymitis; and alcohol abuse.  


At a VA examination in March 1996, the veteran reported that 
he had pain on the right side of his scrotum which was 
exacerbated with voiding and sexual intercourse.  He had no 
urethral discharge, dysuria, urgency, or nocturia.  Clinical 
evaluation revealed that the scrotal contents on the left 
side were totally normal.  The right side was also completely 
normal, with the exception of some tenderness.  The pain was 
elicited with firm pressure applied to the vicinity of the 
epididymis.  There was no evidence of hydrocele, and no 
swellings or structural abnormalities.  There was also no 
evidence of fistula formation, and the veteran did not 
require the use of a pad or appliance.  The diagnosis was 
mild, epididymal tenderness, which the examiner concluded was 
of no clinical concern.  

A discharge summary from the Wilkes-Barre VAMC indicates that 
the veteran was hospitalized at that facility from June 17, 
1996, to June 26, 1996 for an exacerbation of his chronic 
pancreatitis.  An ultrasound of the abdomen showed mild 
changes in the pancreas secondary to acute pancreatitis.  He 
was discharged in stable condition, without pain or 
tenderness in the abdomen.  The discharge diagnoses included 
chronic pancreatitis; chronic epididymitis; and drug 
dependence.  

A discharge summary from the Wilkes-Barre VAMC indicates that 
the veteran was hospitalized at that facility from July 4, 
1996, to July 16, 1996.  He presented with complaints of pain 
in the left flank area which radiated to the left lower 
quadrant.  The pain was sharp, with a burning sensation.  The 
initial impression was high fecal impaction.  A urology 
consultation was requested, and the urologist concluded that 
the veteran's lower abdominal pain was due to the chronic 
pancreatitis.  He was discharged in stable condition.  The 
discharge diagnoses included:  high fecal impaction; chronic 
pancreatitis; chronic epididymitis; drug dependence; and 
chronic lower back pain status post nerve block.  

At a VA examination in February 1997, the veteran complained 
of dysuria, urinary frequency, a very slow stream, pain in 
his testicle, and back pain.  It was noted that he had a 
history of alcohol abuse and pancreatitis, as well as 
recurrent, bilateral epididymitis, and voiding problems due 
to sphincter and bladder neck muscle spasms.  In addition, he 
had undergone back surgery one week previously.  Clinical 
evaluation revealed that the veteran was in severe pain.  His 
back was in spasms, and his skin was hypersensitive.  He also 
had rectal spasms, and his prostate was tender.  There were 
no signs of epididymal infection and no fistulae.  The 
examiner noted that the veteran used Depends at least four 
times per day.  The diagnoses were:  severe back pain status 
post surgery; pancreatitis; and bladder neck and sphincter 
muscle spasms secondary to the back pain.  

At a personal hearing before a hearing officer at the RO in 
June 1997, the veteran testified that he had to urinate five 
to six times per night, and that he experienced pain on 
urination.  He wore diapers and took antibiotics.  He also 
had pain in the area of his testicles.  As a result of the 
pain and difficulties, he has not been able to have sexual 
intercourse with his wife.  He believed that his voiding 
dysfunction was due to the epididymitis, not his back 
surgery.  He also believed that his prostatitis and 
pancreatitis were related to the epididymitis.  

Private medical records from the Wyoming Valley Health Care 
System and the Wilkes-Barre General Hospital, dated from 
January 1994, to May 1998, indicate that the veteran was 
treated for disc disease of the lumbar and cervical spine, as 
well as exacerbations of acute pancreatitis.  No significant 
treatment for epididymitis was reported.  



II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims has 
held that, when a veteran asserts that a service-connected 
disability has increased in severity, the claim for an 
increased rating is generally well grounded.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Cf. Powell v. West, ___ Vet.App. ___, 
No. 98-1675, slip op. at 6 (Sept. 21, 1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating decisions in the claims file reflect that the 
veteran's epididymitis is, at present, evaluated under the 
provisions of Diagnostic Code (DC) 7525 of VA's Schedule for 
Rating Disabilities, at 38 C.F.R. § 4.115b.  That DC pertains 
to "chronic epididymo-orchitis," and indicates that the 
disability is to be rated by analogy under the provisions for 
urinary tract infections.  Pursuant to 38 C.F.R. § 4.115a, a 
10 percent rating is assigned for a urinary tract infection 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or intermittent intensive management.  A 30 percent 
rating is warranted if the urinary tract infection involves 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  Poor renal 
function should be evaluated as renal dysfunction.  38 C.F.R. 
§ 4.115a.  

Based upon a review of the record before us, the Board finds 
that the medical evidence does not indicate that the 
veteran's epididymitis involves recurrent symptomatic 
infection requiring drainage or frequent hospitalization 
(more than two times per year), or continuous intensive 
management.  In fact, on VA examination in March 1996, the 
examiner concluded that the veteran's epididymal tenderness 
was mild, and of no clinical concern.  Therefore, an increase 
to the next higher rating of 30 percent is not warranted 
pursuant to DC 7525 and 38 C.F.R. § 4.115a.  While the record 
indicates that the veteran has been hospitalized in excess of 
two times per year, those hospitalization were required for 
treatment of his chronic prostatitis and/or his back 
disorder, not for the epididymitis.  

Furthermore, although the record also indicates that the 
veteran has a voiding dysfunction, that condition has been 
attributed to his chronic prostatitis and his lumbar disc 
disease.  The Board notes that the veteran has testified that 
he believes that his voiding problems are caused by the 
epididymitis.  However, such evidence, no matter how 
sincerely felt, is not sufficient to establish entitlement to 
the claimed benefit.  See Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).


In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his 
disability.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim and, 
therefore, an increased rating for epididymitis is not 
warranted.  


ORDER

An increased rating for epididymitis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

